Exhibit 10.4 AMENDED AND RESTATED GUARANTY This AMENDED AND RESTATED GUARANTY, dated as of March 23, 2017 (this “ Guaranty ”), is made by each of the undersigned (each a “ Guarantor ”, and collectively, the “ Guarantors ”), in favor of Hudson Bay Master Fund Ltd (in its capacity as a holder of Notes (as defined below), including its successors, transferees and assigns, the “ Investor ”) pursuant to that certain Exchange Agreement, dated as of March 22, 2017 (as amended, restated, extended, replaced or otherwise modified from time to time, the “ Exchange Agreement ”) W I T N E S S E T H : WHEREAS, Interpace Diagnostics Group, Inc., a Delaware corporation (the “ Company ”), and the Investor are parties to the Exchange Agreement, pursuant to which a certain existing note (the “ Original Note ”) previously issued by the Company to RedPath Equityholder Representative, LLC (the “ Original Holder ”), which will be purchased, together with the security interests granted thereunder, by the Investor, shall be exchanged for the “Exchanged Notes” to be issued pursuant to the Exchange Agreement (as such Exchanged Notes may be amended, restated, extended, replaced or otherwise modified from time to time in accordance with the terms thereof, collectively, the “ Notes ”); WHEREAS, the Original Holder, the Company and certain of its Subsidiaries entered into that certain Guaranty and Collateral Agreement, dated October 31, 2014 with respect to security interests granted with respect to the Original Note (the “ Original Security Agreement ”), which is being assigned to the Investor concurrently with its purchase of the Original Note; WHEREAS, the Company and the Investor desire to amend and restate the Original Security Agreement in the form of (i) this Guaranty guaranteeing all of the obligations of the Company under the Exchange Agreement, the Notes and the other Exchange Documents (as defined below) and (ii) an Amended and Restated Security and Pledge Agreement, dated as of March 23, 2017, granting the Investor a lien on and security interest in all of their assets and properties (the “ Security Agreement ”) to secure such transferred security interests; and WHEREAS, the Exchange Agreement requires that the Guarantors execute and deliver to the Investor, (i) this Guaranty; and (ii) the Security Agreement; and WHEREAS, each Guarantor has determined that the execution, delivery and performance of this Guaranty directly benefits, and is in the best interest of, such Guarantor. NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Investor to purchase the Original Note and, subsequently, exchange the Original Note into the Notes to be issued pursuant to the Exchange Agreement, each Guarantor agrees with the Investor, as follows: Definitions . Reference is hereby made to the Exchange Agreement and the Notes for a statement of the terms thereof. All terms used in this Guaranty and the recitals hereto which are defined in the Exchange Agreement or the Notes, and which are not otherwise defined herein shall have the same meanings herein as set forth therein. In addition, the following terms when used in the Guaranty shall have the meanings set forth below: “ Bankruptcy Code ” means Chapter 11 of Title 11 of the United States Code, 11 U.S.C §§ 101 et seq. (or other applicable bankruptcy, insolvency or similar laws). “ Business Day ” means any day other than Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by law to remain closed. “ Capital Stock ” means (i) with respect to any Person that is a corporation, any and all shares, interests, participations or other equivalents (however designated and whether or not voting) of corporate stock (including, without limitation, any warrants, options, rights or other securities exercisable or convertible into equity interests or securities of such Person), and (ii) with respect to any Person that is not a corporation, any and all partnership, membership or other equity interests of such Person. “Collateral” means all assets and properties of the Company and each Guarantor, wherever located and whether now or hereafter existing and whether now owned or hereafter acquired, of every kind and description, tangible or intangible, including, without limitation, the collateral described in Section 2 of the Security Agreement. “ Common Stock ” shall have the meaning set forth in the Exchange Agreement. “ Company ” shall have the meaning set forth in the recitals hereto. “ Exchange Agreement ” shall have the meaning set forth in the recitals hereto. “ Exchange Documents ” shall have the meaning set forth in Section 2.2 of the Exchange Agreement. “ Governmental Authority ” means any nation or government, any Federal, state, city, town, municipality, county, local, foreign or other political subdivision thereof or thereto and any department, commission, board, bureau, instrumentality, agency or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government. “ Guaranteed Obligations ” shall have the meaning set forth in Section 2 of this Guaranty. “ Guarantor ” or “ Guarantors ” shall have the meaning set forth in the recitals hereto. “ Indemnified Party ” shall have the meaning set forth in Section 1 3 (a) of this Guaranty “ Insolvency Proceeding ” means any proceeding commenced by or against any Person under any provision of the Bankruptcy Code or under any other bankruptcy or insolvency law, assignments for the benefit of creditors, formal or informal moratoria, compositions, or extensions generally with creditors, or proceedings seeking reorganization, arrangement, or other similar relief. “ Investor ” shall have the meaning set forth in the recitals hereto. “ Notes ” shall have the meaning set forth in the recitals hereto. 2 “ Obligations ” shall have the meaning set forth in Section 3 of the Security Agreement. “ Other Taxes ” shall have the meaning set forth in Section 1 2 (a)(iv) of this Guaranty. “ Paid in Full” or “Payment in Full ” means the indefeasible payment in full in cash or Common Stock of all of the Guaranteed Obligations. “ Person ” means an individual, corporation, limited liability company, partnership, association, joint-stock company, trust, unincorporated organization, joint venture or other enterprise or entity or Governmental Authority. “ Security Agreement ” shall have the meaning set forth in the recitals hereto. “
